 



EXHIBIT 10.30 B

FIRST AMENDMENT TO THE LICENSE AGREEMENT

     This First Amendment to the License Agreement (the “Amendment”) is made and
entered into as of April 26, 2002 (the “Amendment Completion Date”), by and
between The University of Kansas Center for Research, Inc., a Kansas
not-for-profit corporation (“Licensor”), and ProQuest Pharmaceuticals, Inc., a
Kansas corporation (“Licensee”). Licensor and Licensee may be referred to herein
as a “Party” or, collectively, as “Parties”.

Recitals

     Whereas, Licensor and Licensee entered into a License Agreement (the
“Agreement”) effective April 2, 1999, wherein Licensor granted Licensee an
exclusive license under certain proprietary cyclic peptide and prodrug
technology to develop, make, use and sell products; and

     Whereas, the Parties desire to amend the terms of the Agreement as provided
in this Amendment to change the royalty payments due Licensor under such license
grant in consideration for the payment by Licensee of certain ongoing expenses
for the filing and maintenance of patents in non-United States countries as of
the Amendment Effective Date.

Now, Therefore, the Parties agree as follows:

1. Amendment of the Agreement

     The Parties hereby agree to amend the terms of the Agreement as provided
below, effective as of the Amendment Effective Date. To the extent that the
Agreement is explicitly amended by this Amendment, the terms of the Amendment
will control where the terms of the Agreement are contrary to or conflict with
the following provisions. Where the Agreement is not explicitly amended, the
terms of the Agreement will remain in force. Capitalized terms used in this
Amendment that are not otherwise defined herein shall have the same meanings as
such terms are defined in the Agreement.

     1.1. Amendment of Article 1 of the Agreement. A new Paragraph 1.12 and a
new Paragraph 1.13 are added to Article 1 of the Agreement, reading in their
entirety as follows:

“1.12 “Effective Date” means April 2, 1999.

“1.13 “Amendment Effective Date” means February 6, 2002.

     1.2. Amendment of Paragraph 3.01 of the Agreement. Paragraph 3.01 of the
Agreement is hereby deleted and replaced in its entirety as follows:

     “3.01 As consideration for the license granted to Licensee by Licensor
under this Agreement, Licensee shall pay to Licensor as royalties the following
percentages of License Revenue derived by Licensee for each patent:

1.



--------------------------------------------------------------------------------



 



                Patent or Application     Percentage of License Revenue    
U.S. Patent No. 5,672,584
    2.0%    
Water Soluble Prodrugs of Tertiary Amine Containing Drugs and Methods of Making
Thereof (“Tertiary and Secondary Amine Patent”)
    2.0%    
Water Soluble Prodrugs of Hindered Alcohols (“Alcohol and Phenol Patent”)
    2.0%    

                                        (i) No royalties shall be owed in
connection with an individual patent listed above until a United States patent
application is issued from the United States Patent and Trademark Office with
respect to that patent. From the Effective Date until the issuance of the
Tertiary and Secondary Amine Patent and the Alcohol and Phenol Patent, Licensee
shall record and maintain complete and accurate records of License Revenue
potentially allocable to each such Existing Application. If the Existing
Applications issue as patents, then Licensee shall pay to Licensor such
percentage of License Revenue allocable as above to each such issued patent as
is or has been received by Licensee for the period beginning on the Effective
Date and ending as set forth in subsection (ii) below.

                                        (ii) Subject to Paragraph 7.04,
royalties due under this Paragraph 3.01 shall be payable on a country-by-country
and Product-by-Product (as applicable) basis until the expiration,
nullification, final judgment of invalidity or abandonment after exhaustion of
all appeals of the last-to-expire, last-to-be nullified, last-to-be held invalid
or last to be abandoned claim of an issued patent under the Patent Rights or
under the Existing Applications in such country covering a Product or other
applicable License Revenue.

     1.3. Amendment of Paragraph 7.01 of the Agreement. The last sentence of
Paragraph 7.01 of the Agreement is hereby deleted in its entirety.

     1.4. Amendment of Paragraph 7.03 of the Agreement. Paragraph 7.03 of the
Agreement is hereby deleted and replaced in its entirety with the following:

“7.03 Reimbursement for Foreign Patent Costs.

          (i) Subject to Paragraph 7.04, Licensee shall reimburse Licensor for
all reasonable costs and expenses incurred after the Amendment Effective Date
and associated with the filing, prosecution and maintenance of Patent Rights in
non-United States countries as are: (a) agreed upon in writing by the parties,
(b) generated through compliance by the parties with Paragraph 7.02 and
(c) actually incurred by Licensor and not reimbursed by Third Parties. Licensee
shall reimburse such amount within thirty (30) days of receipt from Licensor of
an invoice itemizing and documenting such costs and expenses.

2.



--------------------------------------------------------------------------------



 



          (ii) Upon completion of Licensee’s Phase 1 Financing, Licensee shall
promptly reimburse Licensor for reasonable costs and expenses associated with
the filing and prosecution of Patent Rights in non-United States countries as
were: (a) agreed upon in writing by the Parties or agreed upon in writing by
ProQuest (as may be evidenced by Licensor’s receipt of invoice from patent
counsel for expenses directed by ProQuest) and (b) actually incurred by Licensor
and not reimbursed by Third Parties for the period beginning on the Effective
Date and ending on the Amendment Effective Date. Within thirty (30) days
following the Amendment Completion Date, the Licensor shall provide to the
Licensee a written estimate prepared in good faith that summarizes such costs
and expenses. Licensee shall have the right to audit and verify the invoices and
relevant documents that support such costs and expenses. Licensee shall
reimburse Licensor for such filing and patent costs as set forth in this
subsection (ii) in four (4) equal payments. The first such payment shall be due
within sixty (60) days of the completion of Licensee’s Phase 1 Financing, and
the subsequent three (3) payments shall be made, respectively, at four (4) month
intervals thereafter.

     1.5 Amendment of Paragraph 7.04 of the Agreement. Paragraph 7.04 of the
Agreement is hereby deleted and replaced in its entirety with the following:

          “7.04 Pursuant to Paragraph 9.03, Licensee may terminate its payment
obligations under Paragraphs 7.01 and 7.03 as to all Patent Rights or as to any
jurisdiction or any part of the Patent Rights upon ninety (90) days prior
written notification to Licensor of such termination. If Licensee so elects,
then both the scope of the license grant in Article 2 and the payment
obligations under Paragraphs 3.01, 7.01 and 7.03 shall be narrowed accordingly.
Nothing in this section shall relieve Licensee of its obligation to reimburse
Licensor for all expenses of any Patent Rights incurred by Licensor prior to the
surrender by Licensee of such Patent Rights.”

     1.6 Amendment of Paragraph 17.01 of the Agreement. The contact information
for Licensee and Licensor stated in Paragraph 17.01 of the Agreement is hereby
revised to read as follows:

         
 
  If to Licensor:   The University of Kansas Center for Research, Inc.
 
      Youngberg Hall
 
      Lawrence, Kansas 66044
 
       
 
      Executive Director of Technology Transfer
 
      Attention: James G. Baxendale
 
      Telephone: (785) 864-7783
 
      Facsimile: (785) 864-5272
 
       
 
  With a copy to:   Corporate Counsel
 
      Attention: Arjun S. Sanga
 
      Telephone: (785)864-4148

3.



--------------------------------------------------------------------------------



 



         
 
      Facsimile: (785) 864-5272
 
       
 
  If to Licensee:   ProQuest Pharmaceuticals, Inc.
 
      1201 Wakarusa Drive, Building E, Suite 2
 
      Lawrence, Kansas 66049
 
      Attention: Osborne Wong
 
      Telephone: (785) 865-1585
 
       
 
  With a copy to:   Cooley Godward LLP
 
      3000 El Camino Real
 
      Palo Alto, California 94306-2155
 
      Attention: Barclay James Kamb, Esq.
 
      Telephone: (650) 843- 5052
 
      Facsimile: (650) 849-7400

2.  Miscellaneous

     2.1 Full Force and Effect. This Amendment amends the terms of the Agreement
and is deemed incorporated into, and governed by all other terms of, the
Agreement. The provisions of the Agreement, as amended by this Amendment, remain
in full force and effect.

     2.2 Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

     In Witness Whereof, the Parties have executed this Amendment in duplicate
originals by their authorized officers as of the Amendment Completion Date, and
such Amendment is effective as of the Amendment Effective Date.

                      The University of Kansas Center for             Research,
Inc.        
 
                   
By:                                                                    
 
               
 
  Title: Vice President        
 
             
 
                    ProQuest Pharmaceuticals, Inc.        
 
               
 
  By: /s/ Osborne S. Wong        
 
             
 
               
 
  Title: President        
 
             

4.